DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 12/11/2020.
	Currently, claims 1-20 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 06/21/2022. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “that at least one of generates or receives the electromagnetic radiation” in lines 9-10 renders the claim indefinite. It is unclear whether it is the at least one optoelectronic device that generates or receives the electromagnetic radiation. The limitation will be interpreted as the at least one optoelectronic device generates or receives the electromagnetic radiation.
Independent claim 12 is indefinite, because the limitation “that at least one of generates or receives the electromagnetic radiation” in lines 10-11 renders the claim indefinite. It is unclear whether it is the at least one optoelectronic device that generates or receives the electromagnetic radiation. The limitation will be interpreted as the at least one optoelectronic device generates or receives the electromagnetic radiation.
Note the dependent claims 2-11 and 13-20 necessarily inherit the indefiniteness of the claims on which they depend.
I. Prior-art rejections based on Figs. 2A-2G of Yong
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0020588 A1 to Yong et al. (“Yong”).

    PNG
    media_image1.png
    377
    467
    media_image1.png
    Greyscale

	Regarding independent claim 1, Yong in Figs. 2A-2G teaches an optoelectronic component 200 (¶ 27, light-emitting device 200) comprising a surface mountable package 200 (¶ 27, light-emitting device 200; ¶ 28, light-emitting device 200 is connected to a printed circuit board (PCB). That is, the device 200 must be mountable on the PCB), the surface mountable package 200 comprising: 
a top surface 231 (¶ 29, top surface 231) and a mounting surface 232 (¶ 27-¶ 28, bottom surface including conductors 210 for connecting (i.e. mounting) to the PCB), wherein the top surface 231 is parallel to the mounting surface 232 to facilitate an attachment (Figs. 2A-2B & 2D-2F & ¶ 28, surfaces 231 and 232 of device 200 are parallel to one another that would help connecting (i.e. attaching) the device 200 to the PCB), via an automatic surface mount technology pick-and-place equipment, of the mounting surface 232 to a printed circuit board (PCB) of the optoelectronic component 200 (¶ 28; see Note below); 
a cavity 260 (¶ 27 & ¶ 29, through-hole cavity 260 from surface 232 to surface 231) comprising a material 240 (¶ 28, transparent encapsulant 240) that facilitates a transmission of electromagnetic radiation comprising visible light and infrared light (¶ 31, transparent encapsulant 240 includes epoxy, which is the same material as the Applicant purported for facilitating transmission of visible and infrared lights (see paragraphs 16-17 in the specification of the present application)); 
at least one optoelectronic device 220 (¶ 28, light source die 220) that is positioned within the cavity 260 and that generates the electromagnetic radiation (¶ 32, light emitted from the light source die 220); and 
a light emitting surface 250 (Figs. 2A-2G & ¶ 28, outer surface of lens 250 (“250”)) that is adjacent to the top surface 231 (Figs. 2A-2B & 2D-2F) and that is inclined at an angle (see Figs. 2A-2G, at least a part of an outer surface of the lens 250 is inclined at an angle) relative to a vertical axis of a plane of the top surface 231 of the surface mountable package 200 to facilitate at least one of 
a transmission, via the material 240, of the electromagnetic radiation from the at least one optoelectronic device 220 (¶ 32-¶ 33; ¶ 2, lens would focus and direct light i.e. facilitate light transmission).
Note: This limitation “to facilitate an attachment, via an automatic surface mount technology pick-and-place equipment, of the mounting surface to a printed circuit board (PCB) of the optoelectronic component” appears to be defining a device/product by a method (i.e. via an automatic surface mount technology pick-and-place equipment): As such, ‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, using the automatic surface mount technology pick-and-place equipment does not appear to add anything structural to the actual optoelectronic component.
	Regarding claim 2, Yong in Figs. 2A-2G further teaches the material 240 comprises an optical encapsulant 240 (¶ 28, transparent encapsulant 240) that has been filled in the cavity 260 (Figs. 2F-2G). 
	Regarding claim 3, Yong in Figs. 2A-2G further teaches the material 240 further comprises a phosphor (¶ 32).
	Regarding claim 4, Yong in Figs. 2A-2G further teaches the at least one optoelectronic device 220 comprises a light emitting diode (LED) (¶ 25 & ¶ 1- ¶ 3, light source die 220 is an LED).
	Regarding claim 5, Yong in Figs. 2A-2G further teaches the at least one optoelectronic device comprises a blue LED (¶ 32 & ¶ 25 disclose the device 220 emits blue light i.e. blue LED).
	Regarding claim 6, Yong in Figs. 2A-2G further teaches the at least one optoelectronic device 220 comprises at least one LED chip (¶ 25 & ¶ 1- ¶ 3, light source die 220 is an LED die i.e. LED chip).
	Regarding claim 7, Yong in Figs. 2A-2G further teaches the surface mountable package 200 comprises an opaque material 230 (¶ 28-¶ 29, body 230 of the device 200 is formed of an opaque encapsulant).
	Regarding claim 8, Yong in Figs. 2A-2G further teaches the surface mountable package 200 has been formed via injection molding or transfer molding (see Note below).
Note: This limitation “formed via injection molding or transfer molding” appears to be defining a device/product by a method (i.e., injection molding or transfer molding): As such, ‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, the injection molding or transfer molding does not appear to add anything structural to the actual optoelectronic component.
Regarding claim 10, Yong in Figs. 2A-2G further teaches electrically conductive pins 210 (¶ 28, conductors 210) that facilitate an electrical connection between the PCB and the at least one optoelectronic device 220 (¶ 28; Figs. 2A-2G disclose the conductors 210 have a very similar shape and structure as the Applicant purported in disclosure for conductive pins (see elements 116 and 118 in Figs. 1-3 and 5-6 of the present application)).
	Regarding claim 11, Yong in Figs. 2A-2G further teaches the angle is greater than or equal to 20 degrees and less than or equal to 70 degrees (Figs. 2A-2G, at least a part of an outer surface of the lens 250 is inclined at an angle equal to 70 degrees, which anticipates the claimed range of greater than or equal to 20 degrees and less than or equal to 70 degrees).
II. Prior-art rejections based on Fig. 5 of Yong
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong.

    PNG
    media_image2.png
    392
    512
    media_image2.png
    Greyscale

	Regarding independent claim 1, Yong in Fig. 5 teaches an optoelectronic component 500 (¶ 39, proximity sensor 500) comprising a surface mountable package 500 (¶ 39 & ¶ 28, sensor 500 includes conductors 510, which are used for connecting (i.e. mounting) the sensor 50 to a PCB and makes the sensor 50 mountable), the surface mountable package 500 comprising: 
a top surface 531 (¶ 42, top surface 531) and a mounting surface 532 (¶ 42 & ¶ 27-¶ 28, bottom surface 532 including conductors 510 for connecting (i.e. mounting) to the PCB), wherein the top surface 531 is parallel to the mounting surface 532 to facilitate an attachment (Fig. 5, surfaces 531 and 532 of device 500 are parallel to one another that would help connecting (i.e. attaching) the device 500 to the PCB), via an automatic surface mount technology pick-and-place equipment, of the mounting surface 532 to a printed circuit board (PCB) of the optoelectronic component 500 (Fig. 5 & ¶ 28; see Note below); 
a cavity 560 (¶ 42, cavity 560 extends from surface 532 to surface 531) comprising a material 540 (¶ 39, transparent encapsulant 540) that facilitates a transmission of electromagnetic radiation comprising visible light and infrared light (¶ 39 & ¶ 31 disclose transparent encapsulant 540 includes epoxy, which is the same material as the Applicant purported for facilitating transmission of visible and infrared lights (see paragraphs 16-17 in the specification of the present application)); 
at least one optoelectronic device 520, 522 (¶ 39, light source die 520 & receiver die 522) that is positioned within the cavity 560 and that at least one of generates or receives the electromagnetic radiation (¶ 40); and 
a light emitting surface 550, 552 (Fig. 5, outer surfaces of lens 550 and second lens 552 (“550” or “552)) that is adjacent to the top surface 531 (Fig. 5) and that is inclined at an angle (see Fig. 5, at least a part of an outer surface of the lens 550, 552 is inclined at an angle) relative to a vertical axis of a plane of the top surface 531 of the surface mountable package 500 to facilitate at least one of 
a transmission, via the material 540, of the electromagnetic radiation from the at least one optoelectronic device 520 (Fig. 5 & ¶ 32-¶ 33; ¶ 2, lens would focus and direct light i.e. facilitate light transmission), or 
a reception, via the material 540, of the electromagnetic radiation by the at least one optoelectronic device 522 (Fig. 5 & ¶ 32-¶ 33; ¶ 2, lens would focus and direct light i.e. facilitate light transmission).
Note: This limitation “to facilitate an attachment, via an automatic surface mount technology pick-and-place equipment, of the mounting surface to a printed circuit board (PCB) of the optoelectronic component” appears to be defining a device/product by a method (i.e. via an automatic surface mount technology pick-and-place equipment): As such, ‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, using the automatic surface mount technology pick-and-place equipment does not appear to add anything structural to the actual optoelectronic component.
	Regarding claim 9, Yong in Fig. 5 further teaches the at least one optoelectronic device 520, 522 comprises at least one of a photodiode (¶ 2), or an ambient light sensor (Fig. 5) that detects the electromagnetic radiation (Fig. 5 & ¶ 39-¶ 40, detecting reflected light in the environment).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12-20 are rejected.
Claims 12-20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
	Regarding independent claim 12, Yong in Figs. 2A-2G teaches a lighting device 200 (¶ 27, light-emitting device 200), comprising: 
a lens 250 (¶ 28, lens 250); and 
a surface mountable package 200 (¶ 27, light-emitting device 200; ¶ 28, light-emitting device 200 is connected to a printed circuit board (PCB). That is, the device 200 must be mountable on the PCB) comprising a
top surface 231 (¶ 29, top surface 231) that is parallel to a mounting surface 232 (¶ 27-¶ 28, bottom surface including conductors 210 for connecting (i.e. mounting) to the PCB) of the surface mountable package 200 to facilitate an attachment (Figs. 2A-2B & 2D-2F & ¶ 28, surfaces 231 and 232 of device 200 are parallel to one another that would help connecting (i.e. attaching) the device 200 to the PCB), via an automatic surface mount technology pick-and-place equipment, of the mounting surface 232 to a printed circuit board (PCB) of the lighting device 200 (¶ 28; see Note below), 
a cavity 260 (¶ 27 & ¶ 29, through-hole cavity 260 extends from surface 232 to surface 231) comprising a material 240 (¶ 28, transparent encapsulant 240) that transmits the electromagnetic radiation comprising the visible light and the infrared light (¶ 31, transparent encapsulant 240 includes epoxy, which is the same material as the Applicant purported for facilitating transmission of visible and infrared lights (see paragraphs 16-17 in the specification of the present application)), 
at least one optoelectronic device 220 (¶ 28, light source die 220) that is positioned within the cavity 260 and that at least one of generates the electromagnetic radiation (¶ 32, light emitted from the light source die 220), and 
a light emitting surface 250 (Figs. 2A-2G, outer surface of lens 250 (“250”)) that is adjacent to the top surface 231 (Figs. 2A-2B & 2D-2F) and that is inclined at an angle (see Figs. 2A-2G, at least a part of an outer surface of the lens 250 is inclined at an angle) relative to a vertical axis of a plane of the top surface 231 to facilitate, via the lens 250, at least one of 
a transmission, via the material 240, of the electromagnetic radiation from the at least one optoelectronic device 220 (¶ 32-¶ 33; (¶ 2, lens would focus and direct light i.e. facilitate light transmission).
Note: This limitation “to facilitate an attachment, via an automatic surface mount technology pick-and-place equipment, of the mounting surface to a printed circuit board (PCB) of the optoelectronic component” appears to be defining a device/product by a method (i.e. via an automatic surface mount technology pick-and-place equipment): As such, ‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, using the automatic surface mount technology pick-and-place equipment does not appear to add anything structural to the actual optoelectronic component.
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, a lens that reflects electromagnetic radiation comprising visible and infrared light.
Therefore, independent claim 12 would be allowable.
Claims 13-20 would be allowable, because they depend from the allowable claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895             

/JAY C CHANG/Primary Examiner, Art Unit 2895